Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed on 06/15/2022 the previous objection of claim 31 has been withdrawn.
Due to the amendments filed on 06/15/2022 the previous rejection of the claims 31, 40 and 45 and 13 under 35 USC 112 have been withdrawn.
Applicant's arguments filed on 06/07/2022 have been fully considered but they
are not persuasive.
Applicant argues:
At pages 2-3 of Action: Without conceding the correctness of the rejection and solely to expedite prosecution, claim 31 has been amended to state, "The liquid in the microcavity is separated from the liquid in the microfluidic channel by the suspended lipid bilayer." Such an amendment to Claim 31 reinforces that the liquid in the microcavity is separated from the external liquid by the suspended lipid bilayer.
Examiner agrees that Banerjee is silent with respect to the applicant argument in line 5. However, Keyes teaches this limitation. Keyes teaches the limitation "The liquid in the microcavity is separated from the liquid in the microfluidic channel by the suspended lipid bilayer.". This limitation is shown in Fig. 19 of Keyes and the annotated Fig. below. The annotated Fig. shows two different liquid separated by the suspended lipid bilayer.


    PNG
    media_image1.png
    509
    835
    media_image1.png
    Greyscale

Applicant further argues:
Amended claim 31 of the present application clearly defines that the liquid in the microcavity with a defined aperture is separated by the suspended lipid bilayer from the liquid in the top surface. The liquid in the microcavity and the external liquid in the microfluidic chamber give a more biomimetic system, in that an aqueous environment is present on either side of the suspended lipid bilayer. This allows for transfer/permeation of a test molecule through the lipid bilayer and using the method defined allows the tracking and monitoring of a test molecule moving through the lipid bilayer and entering or leaving the microcavity.
Keyes further teaches the argument in line 7. As shown in the annotated Fig. above, a suspended lipid bilayer is located between two different buffers in the microfluidic channel. The lipid bilayer selectively allows certain test molecules to pass through the lipid bilayer depending on the addition of chemicals added to the lipid bilayer. For example, in the annotated Fig. above, the addition of Nigericin made the lipid bilayer semipermeable to potassium and hydrogen molecules. Further, the microfluidic system can monitor and track the movement of these two molecules entering or leaving the microcavity.
As to applicant’s arguments that “Banerjee is concerned with the lateral diffusion of streptavidin within the lipid bilayer, whereas the present application uses the area of microcavity and the lipid bilayer to monitor the permeation of a test molecule travelling from a liquid on one face of the lipid bilayer to a liquid on the other face of the lipid bilayer,” the examiner points out that Keyes teaches this limitation. See the annotated Fig. above, Fig. 19 and p. 31 paragraph 2 in Keyes. 
Further, as to applicant’s comment that “In the instant claims, liquid is located above the bilayer to provide test molecules into the system and liquid is also below the bilayer within the microcavity to stabilize the lipid bilayer and to enable test molecules to pass through the bilayer into the microcavity,” the examiner respectfully points out that this limitation is also taught by Keyes as shown in the annotated fig. above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 32, 33, 35, 36, 43, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, A. et al. “Micro-fluidic channels on nanopatterned substrates: monitoring protein binding to lipid bilayers with surface enhanced Raman spectroscopy”, 2010 Chem. Phys. Lett. 489 121–6 (hereinafter Banerjee) and in view of Keyes, T. et al.  WO 2016001391 A1 (hereinafter Keyes).
Regarding claim 31, Banerjee teaches a method of assaying an interaction (this refers to “to detect binding events” in the Abstract lines 1-2 in Banerjee) of a test molecule (this refers to “streptavidin” in the Abstract lines 1-2 in Banerjee) and a lipid bilayer (this refers to “biotinylated lipid bilayers” in the Abstract lines 1-2 in Banerjee) that employs a microfluidic device (this refers to “fluid channel” in Fig. 1(b) in Banerjee) comprising: a substrate (this refers to Fig.1(b) which is the AAO substrate) having at least one concave microcavity defining an aperture (this refers to the nanoporous AAO substrate in Fig.1(c) in Banerjee) and having a metallic surface (See p. 3 paragraph 5 lines 1-3 and Fig.1(c) in Banerjee. The metallic surface is made of aluminum and anodized aluminum), and a liquid disposed within the microcavity (See Fig. 1(b) in Banerjee. The micro-fluidic channel is on top of the AAO substrate with microcavity surface. This indicates a liquid disposed within the microcavity.); a lipid bilayer (this refers to “biotinylated lipid bilayers” in the Abstract lines 1-2 in Banerjee) suspended across the aperture (this refers to “The bilayers were incorporated in the substrate pores.” in the Abstract line 4 in Banerjee); and a microfluidic channel containing a liquid disposed on top of the substrate (See Fig. 1(b) in Banerjee. The micro-fluidic channel is on top of the AAO substrate with microcavity surface. This indicates a liquid disposed within the nanopores.) in fluid communication with the lipid bilayer (Since the lipid bilayer is in between the substrate and the micro-fluidic channel, this means the lipid bilayer is in contact with the fluid), the method comprising the steps of: passing a liquid containing a test molecule (this refers to “an aqueous streptavidin solution” in p. 6 paragraph 3 line 1 in Banerjee) across the microfluidic channel (this refers to “within MFCs on either flat glass or AAO substrates” in p. 6 paragraph 3 lines 1-2 in Banerjee); and monitoring lipid bilayer-test molecule interactions (this refers to “We used Surface Enhanced Raman Spectroscopy (SERS) to detect binding events between streptavidin and biotinylated lipid bilayers.” in the Abstract lines 1-2 in Banerjee), wherein the step of monitoring lipid bilayer-test molecule interactions comprises plasmonically enhanced Raman (this refers to “These nanoplasmonic platforms were made of periodically perforated dielectric substrates on metal” in p. 8 paragraph 3 lines 2-3 in Banerjee) or fluorescent spectroscopy configured to monitor the intensity of a Raman (this refers to the graphs of signal vs wavenumber of Figs. 2, 3, and 4 in Banerjee) or fluorescent signal from the test molecule (this refers to “streptavidin” in the Abstract lines 1-2 in Banerjee) as it permeates through the bilayer (This refers to “These and previous experiment simply that the nano-holes did not prevent diffusion of streptavidin through the DMPC membrane” in p. 7 lines 7-9 in Banerjee. This means the measurement of Raman scattering is based on streptavidin permeating through the biotinylated lipid bilayers.) and/or arrives at a metal enhanced plasmonic field within the microcavity, wherein: the fluorescent spectroscopy comprises detection of metal enhanced fluorescence; or the Raman spectroscopy comprises using exciting light (this refers to “A 10 mW power of an Ar ion laser at 514.5 nm” in p. 4 lines 1-2 in Banerjee) that is coincident with a plasmon of the metal (this refers to “a standing surface plasmon mode was obtained for interrogating optical beams at normal incidence to the substrate surface” in p. 8 lines 10-11 in Banerjee) or resonant with an absorption of the test molecule.
However, Banerjee is silent with respect to the liquid in the microcavity is separated from the liquid in the microfluidic channel by the suspended lipid bilayer.
Keyes, from the same field of endeavor as Banerjee, teaches the liquid in the microcavity is separated from the liquid in the microfluidic channel by the suspended lipid bilayer (This refers to Fig. 19 in Keyes. See the annotated Fig. above. The figure shows the microcavity is separated from the liquid in the microfluidic channel by the suspended lipid bilayer.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Keyes to Banerjee to have the liquid in the microcavity is separated from the liquid in the microfluidic channel by the suspended lipid bilayer in order to determine the impedance changes in DOPC bilayers exposed to Nigericin (See p. 32 lines 4-5 in Keyes.).
Regarding claim 32, Banerjee teaches the method according to Claim 31, in which the monitoring step (this refers to “In conclusion, we have used MFC on nano-patterned platforms for monitoring binding events of analytes to lipid bilayer membranes by Raman spectroscopy.” in p. 8 lines 7-8 in Banerjee) comprises plasmonically enhanced Raman spectroscopy (this refers to “a standing surface plasmon mode was obtained for interrogating optical beams at normal incidence to the substrate surface” in p. 8 lines 10-11 in Banerjee).
Regarding claim 33, Banerjee teaches the method according to Claim 31, in which the monitoring step comprises surface enhanced Raman spectroscopy (SERS) (this refers to “We used Surface Enhanced Raman Spectroscopy (SERS) to detect binding events between streptavidin and biotinylated lipid bilayers.” in the Abstract lines 1-2 in in Banerjee) that employs exciting light (p. 4 lines 1-2 in Banerjee) that is coincident with the plasmon of the metal (see p. 8 lines 10-11 in Banerjee).
Regarding claim 35, Banerjee is silent with respect to the monitoring step comprises monitoring retention time of the test molecule in the lipid bilayer, monitoring arrival time of the molecule in the microcavity and/or monitoring residence time of the molecule in the lipid bilayer.
Keyes teaches the monitoring step comprises monitoring retention time of the test molecule in the lipid bilayer, monitoring arrival time of the molecule in the microcavity and/or monitoring residence time (See p. 12 lines 5-8 and p. 16 lines 12-13 in Keyes. From Fig. 12 (B) in Keyes, the residence time can be obtained using Eqn. 1 in p. 16 in Keyes.) of the molecule (this refers to “ibuprofen” in p. 4 lines 14-16 in Keyes) in the lipid bilayer (this refers to “DOPC bilayer” in p. 4 lines 14-16 in Keyes).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Keyes to Banerjee to monitor residence time of the molecule in the lipid bilayer in order to study the binding affinity of the drug to the lipid bilayer.
Regarding claim 36, Banerjee is silent with respect to the spectroscopy is fluorescence lifetime correlation spectroscopy. 
Keyes, from the same field of endeavor as Banerjee, teaches fluorescence lifetime correlation spectroscopy (see p. 6 lines 8-9 in Keyes).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Keyes to Banerjee to use fluorescence lifetime correlation spectroscopy for the purpose of optimizing the accuracy of the location of the lipid bilayer on the microcavity (see p. 13 lines 11-13 in Keyes).
Regarding claim 43, Banerjee is silent with respect to the test molecule is a drug.
Keyes, from the same field of endeavor as Banerjee, discloses the test molecule is a drug (See p. 4 lines 9-11 in Keyes. The drug they used was ibuprofen.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Keyes to Banerjee to use drug as the test molecule in order to study the binding affinity of the drug to the lipid bilayer.
Regarding claim 44, Banerjee is silent with respect to the metallic surface of the at least one microcavity is selected from gold, silver or an ostomer. 
Regarding claim 45, Banerjee teaches a wavelength of an excitation line (this refers to the “incident beam” in p. 4 line 23 in Banerjee) is configured to be coincident with the plasmonic absorption of the metal (This refers to “In our experiments, the AAO layer provides a subwavelength periodic hole array that couples the incident light to the SP mode.” in Banerjee. SP stands for surface plasmon. The plasmonic field is formed at the surface of the metal microcavity, wherein this field enhances the signal of Raman scattering.). However, it is silent with respect to the metal which is made of gold.
Keyes, from the same field of endeavor as Banerjee, teaches the metallic surface of at least one microcavity is selected from gold, silver or an ostomer (see Abstract lines 2-3 in Keyes.) and the metal is made of gold (see Abstract lines 2-3 in Keyes.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Banerjee to use gold as the surface of the microcavity and the metal, as taught by Keyes, for the purpose of enhancing the signal of Raman scattering (see p. 13 lines 11-13 in Keyes).
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee and Keyes as applied to claim 31 above, and further in view of Heywang, C. et al. “Orientation of anthracyclines in lipid monolayers and planar asymmetrical bilayers: a surface-enhanced resonance Raman scattering study”, Biophys. J. 75 (1998), 2368-2381 (hereinafter Heywang).
Regarding claim 34, Banerjee when modified by Keyes is silent with respect to the surface enhanced resonance Raman spectroscopy (SERRS) employs exciting light that is resonant with the absorption of the test molecule.
Heywang, from the same field of endeavor as Banerjee,  teaches using surface enhanced resonance Raman spectroscopy (SERRS) (this refers to “(surface enhanced resonance Raman scattering, SERRS)” in p. 2370 column 2 last paragraph lines 4-6 in Heywang) that employs exciting light (this refers to “laser wavelength” in p. 2370 column 2 last paragraph lines 4-6 in Heywang) that is resonant with the absorption (this refers to “is in the absorption band” in p. 2370 column 2 last paragraph lines 4-6 in Heywang) of the test molecule (This refers to “anthracyclines” in p. 2370 column 2 last paragraph lines 4-6 in Heywang. The anthracyclines correspond to the test molecule of the application.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Heywang to the modified device of Banerjee to use surface enhanced resonance Raman spectroscopy (SERRS) that employs exciting light that is resonant with the absorption of the test molecule for the purpose of increasing further the signal of Raman scattering (see p. 2370 column 2 last paragraph lines 4-6 in Heywang).
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee and Keyes as applied to claim 31 above, and further in view of Jung, S-Y et al. “Two-component membrane lithography via lipid backfilling.” Chemphyschem 2005; 6:423–6 (hereinafter Jung).
Regarding claim 37, the modified device of Banerjee is silent with respect to the molecule is fluorescent or comprises a fluorescent label.
Jung, from the same field of endeavor as Banerjee, teaches the molecule is fluorescent or comprises a fluorescent label (See Fig. 4 in Jung. The streptavidin is labeled with Cy3 fluorescent dye.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Jung to the modified device of Banerjee to label the molecule with a fluorescent label, as taught by Jung, for the purpose of optimizing the fluorescent signal of the molecule.
Claim(s) 38, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee and Keyes as applied to claim 31 above, and further in view of Tian, S. et al. “Fabrication of a bowl-shaped silver cavity substrate for SERS-based immunoassay”, Analyst, 2013, 138, 2604 (hereinafter Tian).
Regarding claim 38, the modified device of Banerjee is silent with respect to the metallic surface of the microcavity comprises a metal sub-nanostructure having a sub-micro dimension configured to enhance a localised in-cavity plasmonic field. Regarding claim 39, the modified device of Banerjee is silent with respect to the metal sub-nanostructure has a dimension of 5- 200 nm.  Regarding claim 40, the modified device of Banerjee discloses monitoring step comprises SERS (see Abstract lines 1-2 in Banerjee) or SERRS and in which the excitation laser wavelength (this refers to the “incident light” in p. 4 paragraph 4 lines 1-2 in Banerjee) is matched (this refers to “couples” in p. 4 paragraph 4 lines 1-2 in Banerjee) to an electronic transition (this refers to “the AAO layer provides a subwavelength periodic hole array” in p. 4 lines 1-2 in Banerjee) enhancement of Raman signature (this refer to “SP mode” in p. 4 paragraph 4 lines 1-2 in Banerjee. SP stands for surface plasmon. The plasmonic field is formed at the surface of the metal microcavity, wherein this field enhances the Raman signature.) from non-luminescent species (this refer to the streptavidin and biotinylated lipid bilayers in Banerjee) to be investigated (this refers to the “detection of binding events between streptavidin and biotinylated lipid bilayers” in the Abstract lines 1-2 Banerjee). However, is silent with respect to the metallic surface of the microcavity comprises a metal sub-nanostructure having a sub-micro dimension configured to enhance a localised in-cavity plasmonic field.  
Tian, from the same field of endeavor, teaches the use of metallic surface (this refers to “Ag cavity” in Fig. 3 in Tian) of the microcavity comprises a metal sub-nanostructure (this refers to “Ag nanoparticle” in Fig. 3 in Tian) having a sub-micro dimension (The silver nanoparticles have diameters from 50-80 nm. See p. 2607 column 1 lines 5-8 in Tian) configured to enhance a localised in-cavity plasmonic field (this refers to “localized surface plasmon resonance” in the Abstract lines 7-8 in Tian) and the metal sub-nanostructure has a dimension of 5- 200 nm (The size range of the Ag nanoparticles is 50-80 nm in Tian, which overlaps the range of 5-200 nm.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Tian to  the modified device of Banerjee by adding a metal sub-nanostructure having a sub-micro dimension configured to enhance a localised in-cavity and wherein the metal sub-nanostructure has a dimension of 5- 200 nm plasmonic field, as taught by Tian, for the purpose of further maximizing the signal of Raman scattering (see Abstract lines 6-9 in Tian).
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee and Keyes as applied to claim 31 above, and further in view of Sawai, Y.et al. “Photo-induced Metal Deposition onto a Au Electrode in Solution.” J. Photochem. Photobiol., A 2003, 160, 19–25 (hereinafter Sawai).
Regarding claim 41, the modified device of Banerjee is silent with respect to the metal sub-nanostructure is fabricated by a method selected from the group consisting of direct photo-induced metal deposition to produce imprints of the plasmonic fields; 3D-nanoprinting via 2-photon polymerization of photoresist; plasmonic field induced polymerization/metal deposition; air bubble excluded zone nanoparticle preparation; and reactive ion etching (RIF).
Sawai, from the same field of endeavor as Banerjee, teaches the use of direct photo-induced (This refers to “The effect of photo-irradiation” in the Abstract line 1 in Sawai. Direct photo-induced is done by photo-irradiation.) metal deposition (this refers to “metal deposition” in the Abstract line 1 in Sawai) to produce imprints of the plasmonic fields (this refers to the Abstract lines 4-7 in Sawai).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Sawai to the modified device of Banerjee to use direct photo-induced metal deposition to produce imprints of the plasmonic fields for the purpose of increasing the interaction between the sub-nanostructure and the test molecule in order to increase the signal of the Raman scattering.
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, Keyes, and Sawai as applied to claim 41 above, and further in view of Tian, S. et al. “Fabrication of a bowl-shaped silver cavity substrate for SERS-based immunoassay”, Analyst, 2013, 138, 2604 (hereinafter Tian).
Regarding claim 42, the modified device of Banerjee is silent with respect the imprints of the plasmonic fields are near the bottom of the cavity.
Tian, from the same field of endeavor Banerjee, teaches the imprints of the plasmonic fields are near the bottom of the cavity (this refers to “The results suggest that both the bottom Ag cavity and the upper Ag or Au nanoparticles contributed to the SERRS signals observed in this study.”  in p. 2609 column 2 lines 8-11 in Tian).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Sawai and Tian to the modified device of Banerjee to have imprints of the plasmonic fields near the bottom of the cavity for the purpose of increasing the interaction between the sub-nanostructure and the test molecule in order to increase the signal of the Raman scattering.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886